Citation Nr: 1551008	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-47 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for lumbar spine spondylosis with facet osteoarthropathy, rated as noncompensable prior to May 20, 2011, rated as 10 percent disabling effective May 20, 2011, and rated as 20 percent disabling effective October 22, 2014.

2.  Entitlement to higher initial ratings for left knee chondromalacia and Osgood Schlatter disease, rated as noncompensable prior to May 19, 2011 and rated as 10 percent disabling effective therefrom.

3.  Entitlement to a higher initial rating for right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy rated as 10 percent disabling effective January 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2015 for further development.  

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability has been raised by the Veteran in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Knees
The Board remanded the claims in January 2015 so that the Veteran could undergo another VA examination.  The Board noted that "the Veteran testified that he experiences flare-ups with regard to each disability."  [Emphasis added].  The Board added that "Even if the Veteran does not endorse flare-ups at the examination, the examiner should estimate the additional functional impact of those described by the Veteran at his October 2014 hearing."  

The Veteran underwent a VA examination in March 2015.  With regard to the Veteran's knees, the VA examiner stated that the Veteran did not report flare-ups of the knee and/or lower leg (VBMS, 3/23/15, p. 11).  Consequently, with regards to whether pain, weakness, fatigability or incoordination significantly limited
functional ability during flare-ups, the examiner did not provide a response (VBMS, 3/23/15, p. 13).

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds that the RO should obtain an addendum opinion from the March 2015 examiner.  The examiner must estimate the additional functional impact of the flare-ups described by the Veteran at his October 2014 hearing.  

Back
The Board remanded the claim so that the Veteran could undergo a new VA examination.  The Board also requested that the examiner determine if the Veteran's lumbar spine disability resulted in radicular symptoms.  

The Veteran underwent a VA examination in March 2015.  The examiner found that the Veteran's lumbar spine disability did not result in radicular symptoms.  However, as the Veteran's representative pointed out in its November 2015 Brief, the examiner's findings were made despite sensory examination findings of decreased sensation to light touch in the left lower leg/ankle and left foot/toes (VBMS, 3/23/15, p. 7).  The examination also resulted in positive findings (bilaterally) on straight leg raising tests.  Finally, with regards to other pertinent physical findings, the examiner stated "Bilateral supine SLR at 10 degrees, resisted dorsiflexion of toes and ankles causes bilateral LBP, inappropriate pain response to light palpation, able to heel and toe gait in the absence of back pain but c/o knee pain on toe gait. Right antalgic gait mild.  Bilateral cavus feet, no measured atrophy (7 cm above the suf each patella the circumference of the thighs is 47 cm.).  No sciatic notch tenderness left, grossly positive right. Facial grimacing on lumbar ROM."  

Given these findings, the Veteran's representation requested that the Veteran be scheduled for a neurological examination to evaluate his reports of sciatic pain.  The Board finds that such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion from the March 2015 VA examiner.  The examiner should estimate the additional functional impact of the flare-ups described by the Veteran at his October 2014 hearing.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  
 
If the examiner cannot render an opinion without speculation, he should state the basis for that finding.  

2.  The RO should schedule the Veteran for a VA neurologic examination for the purpose of determining whether or not the Veteran's lumbar spine disability results in radicular symptoms.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether the Veteran's lumbar spine disability results in radicular symptoms.  If so, the examiner should render an opinion regarding the severity of the symptoms.     

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







